Exhibit 10.4

AMENDED AND RESTATED
PAUL D. RUTKOWSKI
BANK EMPLOYMENT AGREEMENT


THIS AGREEMENT originally entered into on the 11th day of January, 2007 (the
“Agreement”), (the “Effective Date”), by and between POLONIA BANK, a federally
chartered savings bank (the “Bank”), and PAUL D. RUTKOWSKI (the “Executive”), is
amended and restated in its entirety as of December 16, 2008.


WHEREAS, Executive continues to serve in a position of substantial
responsibility; and


WHEREAS, the Bank wishes to continue to assure Executive’s services for the term
of this Agreement; and


WHEREAS, Executive is willing to continue to serve in the employ of the Bank
during the term of this Agreement; and


WHEREAS, the parties of this Agreement desire to amend and restate the Agreement
in order to bring it into compliance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:


1.           Employment.   The Bank will employ Executive as Chief Financial
Officer and Treasurer.  Executive will perform all duties and shall have all
powers commonly incident to the offices of Chief Financial Officer and Treasurer
or which, consistent with those offices, the Board of Directors of the Bank (the
“Board”) delegates to Executive.  Executive also agrees to serve, if elected, as
an officer and/or director of any subsidiary or affiliate of the Bank and to
carry out the duties and responsibilities reasonably appropriate to those
offices.


2.           Location and Facilities.  The Bank will furnish Executive with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for him to perform his
duties.  The location of such facilities and staff shall be at the principal
administrative offices of the Bank, or at such other site or sites customary for
such offices.


3.           Term.


 
(a)
The term of this Agreement shall include: (i) the initial term, consisting of
the period commencing on the Effective Date and ending on January 11, 2010, plus
(ii) any and all extensions of the initial term made pursuant to Section 3 of
this Agreement.



 
(b)
Commencing on the first anniversary of the Effective Date and continuing on each
anniversary of the Effective Date thereafter, the disinterested members of the
Board may extend the Agreement term for an additional year, so that the
remaining term of the Agreement again becomes thirty-six (36) months, unless
Executive elects not to extend the term of this Agreement by giving written
notice in accordance with Section 19 of this Agreement.  The Board will review
the Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement term and will include the rationale and results
of its review in the minutes of the meeting.  The Board will notify Executive as
soon as possible after its annual review whether the Board has determined to
extend the Agreement.


 

--------------------------------------------------------------------------------

 


4.           Base Compensation.


 
(a)
The Bank agrees to pay Executive during the term of this Agreement a base salary
at the rate of $164,500 per year, payable in accordance with customary payroll
practices.



 
(b)
Each year, the Board will review the level of Executive’s base salary, based
upon factors they deem relevant, in order to determine whether to maintain or
increase his base salary.



5.           Bonuses.  Executive will participate in discretionary bonuses or
other incentive compensation programs that the Bank may sponsor or award from
time to time to senior management employees.


6.           Benefit Plans.  Executive will participate in life insurance,
medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements that the Bank may sponsor
or maintain for the benefit of its employees.


7.           Vacations and Leave.


 
(a)
Executive may take vacations and other leave in accordance with the Bank’s
policy for senior executives, or otherwise as approved by the Board.



 
(b)
In addition to paid vacations and other leave, the Board may grant Executive a
leave or leaves of absence, with or without pay, at such time or times and upon
such terms and conditions as the Board, in its discretion, may determine.



8.           Expense Payments and Reimbursements.  The Bank will reimburse
Executive for all reasonable out-of-pocket business expenses incurred in
connection with his services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Bank.


9.           Automobile Allowance.  During the term of this Agreement, the Bank
will provide Executive with the use of an automobile, including insurance,
maintenance and work-related fuel expenses, or, in the alternative and the sole
discretion of the Bank, the Bank will provide Executive with an automobile
allowance that approximates the expense of a Bank-provided automobile and
related insurance, maintenance and fuel costs.  Executive will comply with
reasonable reporting and expense limitations on the use of such automobile as
the Bank may establish from time to time, and the Bank shall annually include on
Executive’s Form W-2 any income attributable to Executive’s personal use of the
automobile.


10.         Loyalty and Confidentiality.


 
(a)
During the term of this Agreement, Executive will devote all his business time,
attention, skill, and efforts to the faithful performance of his duties under
this Agreement; provided, however, that from time to time, Executive may serve
on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict of interest with
the Bank or any of its subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation.  Executive will not engage in any business or
activity contrary to the business affairs or interests of the Bank or any of its
subsidiaries or affiliates.


 
2

--------------------------------------------------------------------------------

 


 
(b)
Nothing contained in this Agreement will prevent or limit Executive’s right to
invest in the capital stock or other securities or interests of any business
dissimilar from that of the Bank, or, solely as a passive, minority investor, in
any business.
     

 
(c)
Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Bank; the names or addresses
of any of its borrowers, depositors and other customers; any information
concerning or obtained from such customers; and any other information concerning
the Bank or its subsidiaries or affiliates to which he may be exposed during the
course of his employment.  Executive further agrees that, unless required by law
or specifically permitted by the Board in writing, he will not disclose to any
person or entity, either during or subsequent to his employment, any of the
above-mentioned information which is not generally known to the public, nor will
he use the information in any way other than for the benefit of the Bank.



11.         Termination and Termination Pay.  Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:


 
(a)
Death.  Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate will
receive the compensation due to Executive through the last day of the calendar
month in which his death occurred.



 
(b)
Retirement.  This Agreement will terminate upon Executive’s retirement under the
retirement benefit plan or plans in which he participates pursuant to Section 6
of this Agreement or otherwise.



(c)           Disability.


 
 (i)
The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability.  For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and results in
Executive becoming eligible for long-term disability benefits under any
long-term disability plans of the Bank (or, if no such plans exists, that
impairs Executive’s ability to substantially perform his duties under this
Agreement for a period of one hundred eighty (180) consecutive days).  The Board
will determine whether or not Executive is and continues to be permanently
disabled for purposes of this Agreement in good faith, based upon competent
medical advice and other factors that the Board reasonably believes to be
relevant.  As a condition to any benefits, the Board may require Executive to
submit to physical or mental evaluations and tests as the Board or its medical
experts deem reasonably appropriate.



 
 (ii)
In the event of his Disability, Executive will no longer be obligated to perform
services under this Agreement.  The Bank will pay Executive, as Disability pay,
an amount equal to seventy-five percent (75%) of Executive’s rate of base salary
in effect as of the date of his termination of employment due to Disability. The
Bank will make Disability payments on a monthly basis commencing on the first
day of the month following the effective date of Executive’s termination of
employment due to Disability and ending on the earlier of: (A) the date he
returns to full-time employment at the Bank in the same capacity as he was
employed prior to his termination for Disability; (B) his death; (C) his
attainment of age 65; or (D) the date this Agreement would have expired had
Executive’s employment not terminated by reason of Disability.  The Bank will
reduce Disability payments by the amount of any short- or long-term disability
benefits payable to Executive under any other disability programs sponsored by
the Bank.  In addition, during any period of Executive’s Disability, the Bank
will continue to provide Executive and his dependents, to the greatest extent
possible, with continued coverage under all benefit plans (including, without
limitation, retirement plans and medical, dental and life insurance plans) in
which Executive and/or his dependent participated prior to his Disability on the
same terms as if he remained actively employed by the Bank.


 
3

--------------------------------------------------------------------------------

 


(d)           Termination for Cause.


 
 (i)
The Board may, by written notice to Executive in the form and manner specified
in this paragraph, immediately terminate his employment at any time for
“Cause.”  Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause.  Termination for Cause
shall mean termination because of Executive’s:



 
(1)
Personal dishonesty;



 
(2)
Incompetence;



 
(3)
Willful misconduct;



 
(4)
Breach of fiduciary duty involving personal profit;



 
(5)
Intentional failure to perform stated duties;



 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease and desist order; or



 
(7)
Material breach by Executive of any provision of this Agreement.



 
 (ii)
Notwithstanding the foregoing, Executive’s termination for Cause will not become
effective unless the Bank has delivered to Executive a copy of a resolution duly
adopted by the affirmative vote of a majority of the entire membership of the
Board, at a meeting of the Board called and held for the purpose of finding
(after reasonable notice to Executive and an opportunity for Executive to be
heard before the Board with counsel) that Executive was guilty of the conduct
described above and specifying the particulars of this conduct.



 
(e)
Voluntary Termination by Executive.  In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board.  Upon Executive’s voluntary termination, he will receive
only his compensation and vested rights and benefits to the date of his
termination.  Following his voluntary termination of employment under this
Section 11(e), Executive will be subject to the restrictions set forth in
Sections 11(g)(i) and 11(g)(ii) of this Agreement for a period of one (1) year
from his termination date.


 
4

--------------------------------------------------------------------------------

 


 
(f)
Without Cause or With Good Reason.



 
(i)
In addition to termination pursuant to Sections 11(a) through 11(e), the Board
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without  Cause”) and
Executive may, by written notice to the Board, terminate his employment under
this Agreement for  “Good Reason,” as defined below (a termination “With Good
Reason”).



 
(ii)
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11(f), Executive will receive his base salary and the value of employer
contributions to benefit plans in which the Executive participated upon
termination for the remaining term of the Agreement, paid in one lump sum within
ten (10) calendar days of his termination.  Executive will also continue to
participate in any benefit plans of the Bank that provide medical, dental and
life insurance coverage for the remaining term of the Agreement, under terms and
conditions no less favorable than the most favorable terms and conditions
provided to senior executives of the Bank during the same period.  If the Bank
cannot provide such coverage because Executive is no longer an employee, the
Bank will provide Executive with comparable coverage on an individual policy
basis or the cash equivalent.



 
(iii)
For purposes of this Agreement “Good Reason” shall mean the occurrence of any of
the following events without the Executive’s consent:



 
(1)
The assignment to Executive of duties that constitute a material diminution of
Executive’s authority, duties, or responsibilities (including reporting
requirements);



 
(2)
A material diminution in Executive’s base salary;



 
(3)
Relocation of Executive to a location outside a radius of twenty-five (25) miles
from the Company’s corporate office; or



 
(4)
Any other action or inaction by the Bank or the Company that constitutes a
material breach of this Agreement;



provided, that within ninety (90) days after the initial existence of such
event, the Bank shall be given notice and an opportunity, not less than thirty
(30) days, to effectuate a cure for such asserted “Good Reason” by
Executive.  Executive’s resignation hereunder for Good Reason shall not occur
later than one hundred fifty (150) days following the initial date on which the
event Executive claims constitutes Good Reason occurred.


 
(g)
Continuing Covenant Not to Compete or Interfere with Relationships.  Regardless
of anything herein to the contrary, following a termination by the Bank or
Executive pursuant to Section 11(e) or 11(f):



 
(i)
Executive’s obligations under Section 10(c) of this Agreement will continue in
effect; and


 
5

--------------------------------------------------------------------------------

 


 
(ii)
During the period ending on the first anniversary of such termination, Executive
will not serve as an officer, director or employee of any bank holding company,
bank, savings association, savings and loan holding company, mortgage company or
other financial institution that offers products or services competing with
those offered by the Bank from any office within thirty-five (35) miles from the
main office or any branch of the Bank and, further, Executive will not interfere
with the relationship of the Bank, its subsidiaries or affiliates and any of
their employees, agents, or representatives.



 
(h)
To the extent Executive is a member of the Board on the date of termination of
employment with the Bank, Executive will resign from the Board immediately
following such termination of employment with the Bank.  Executive will be
obligated to tender this resignation regardless of the method or manner of
termination, and such resignation will not be conditioned upon any event or
payment.



12.         Termination in Connection with a Change in Control.


 
(a)
For purposes of this Agreement, a “Change in Control” means any of the following
events:



 
(i)
Merger: Polonia Bancorp (the “Company”) merges into or consolidates with another
entity, or merges another corporation into the Company, and as a result, less
than a majority of the combined voting power of the resulting corporation
immediately after the merger or consolidation is held by persons who were
stockholders of the Company immediately before the merger or consolidation;



 
(ii)
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (ii) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;



 
(iii)
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the members) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or



 
(iv)
Sale of Assets:  The Company sells to a third party all or substantially all of
its assets.


 
6

--------------------------------------------------------------------------------

 


 
(b)
Termination.  If within the period ending one year after a Change in Control,
(i) the Bank terminates Executive’s employment Without Cause, or (ii) Executive
voluntarily terminates his employment With Good Reason, the Bank will, within
ten calendar days of the termination of Executive’s employment, make a lump-sum
cash payment to him equal to three times Executive’s average “Annual
Compensation” over the five (5) most recently completed calendar years, ending
with the year immediately preceding the effective date of the Change in
Control.  “Annual Compensation” will include base salary and any other taxable
income, including, but not limited to, amounts related to the granting, vesting
or exercise of restricted stock or stock option awards, commissions, bonuses,
retirement benefits, director or committee fees and fringe benefits paid to
Executive or accrued for Executive’s benefit.  Annual Compensation will also
include, profit sharing, employee stock ownership plan and other retirement
contributions or benefits, including to any tax-qualified plan or arrangement
(whether or not taxable) made or accrued on behalf of Executive for such
year.  The cash payment made under this Section 12(b) shall be made in lieu of
any payment also required under Section 11(f) of this Agreement because of
Executive’s termination of employment, however, Executive’s rights under Section
11(f) are not otherwise affected by this Section 12. Following termination of
employment, executive will also continue to participate in any benefit plans of
the Bank that provide medical, dental and life insurance coverage upon terms no
less favorable than the most favorable terms provided to senior executives.  If
the Bank cannot provide such coverage because Executive is no longer an
employee, the Bank will provide Executive with comparable coverage on an
individual basis or the cash equivalent.  The medical, dental and life insurance
coverage provided under this Section 12(b) shall cease upon the earlier of:  (i)
the Executive’s death; (ii) Executive’s employment by another employer other
than one of which he is the majority owner; or (iii) thirty-six (36) months
after his termination of employment.



 
(c)
The provisions of Section 12 and Sections 14 through 26, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or one year following a Change in Control.



 
(d)
Notwithstanding anything in this Section 12 to the contrary, a “Change in
Control” for purposes of this Agreement shall not include any corporate
restructuring transaction by the Bank, including, but not limited to, a mutual
to stock conversion, provided that the Board of Directors of the Bank
immediately preceding such transaction constitutes at least a majority of the
Board of Directors of the Bank after such transaction.



13.          Indemnification and Liability Insurance.


 
(a)
Indemnification.  The Bank agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as a director or
Executive of the Bank or any of its affiliates (whether or not he continues to
be a director or Executive at the time of incurring any such expenses or
liabilities).  Covered expenses and liabilities include, but are not limited to,
judgments, court costs, and attorneys’ fees and the costs of reasonable
settlements, subject to Board approval, if the action is brought against
Executive in his capacity as an Executive or director of the Bank or any of its
affiliates.  Indemnification for expenses will not extend to matters related to
Executive’s termination for Cause.  Notwithstanding anything in this Section
13(a) to the contrary, the Bank will not be required to provide indemnification
prohibited by applicable law or regulation.  The obligations of this Section 13
will survive the term of this Agreement by a period of six (6) years.


 
7

--------------------------------------------------------------------------------

 


 
(b)
Insurance.  During the period for which the Bank must indemnify Executive, the
Bank will provide Executive (and his heirs, executors, and administrators) with
coverage under a directors’ and officers’ liability policy at the Bank’s
expense, that is at least equivalent to the coverage provided to directors and
senior executives of the Bank.



14.          Reimbursement of Executive’s Expenses to Enforce this
Agreement.  The Bank will reimburse Executive for all out-of-pocket expenses,
including, without limitation, reasonable attorneys’ fees, incurred by Executive
in connection with his successful enforcement of the Bank’s obligations under
this Agreement.  Successful enforcement means the grant of an award of money or
the requirement that the Bank take some specified action: (i) as a result of
court order; or (ii) otherwise following an initial failure of the Bank to pay
money or take action promptly following receipt of a written demand from
Executive stating the reason that the Bank must make payment or take action
under this Agreement.


15.          Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 12 of this Agreement, either alone or
together with other payments and benefits Executive has the right to receive
from the Bank, would constitute a “parachute payment” under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), the payments and
benefits pursuant to Section 12 shall be reduced or revised, in the manner
determined by Executive, by the amount, if any, which is the minimum necessary
to result in no portion of the payments and benefits under Section 12 being
non-deductible to the Bank pursuant to Section 280G of the Code and subject to
the excise tax imposed under Section 4999 of the Code.  The Bank’s independent
public accountants will determine any reduction in the payments and benefits to
be made pursuant to Section 12; the Bank will pay for the accountant’s
opinion.  If the Bank and/or Executive do not agree with the accountant’s
opinion, the Bank will pay to Executive the maximum amount of payments and
benefits pursuant to Section 12, as selected by Executive, that the opinion
indicates have a high probability of not causing any of the payments and
benefits to be non-deductible to the Bank and subject to the imposition of the
excise tax imposed under Section 4999 of the Code.  The Bank may also request,
and Executive has the right to demand that the Bank request, a ruling from the
IRS as to whether the disputed payments and benefits pursuant to Section 12 have
such tax consequences.   The Bank will promptly prepare and file the request for
a ruling from the IRS, but in no event will the Bank make this filing later than
thirty (30) days from the date of the accountant’s opinion referred to
above.  The request will be subject to Executive’s approval prior to filing;
Executive shall not unreasonably withhold his approval.  The Bank and Executive
agree to be bound by any ruling received from the IRS and to make appropriate
payments to each other to reflect any IRS rulings, together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.  Nothing
contained in this Agreement shall result in a reduction of any payments or
benefits to which Executive may be entitled upon termination of employment other
than pursuant to Section 12 hereof, or a reduction in the payments and benefits
specified in Section 12, below zero.


16.          Injunctive Relief.  Upon a breach or threatened breach of Section
11(g) of this Agreement or the prohibitions upon disclosure contained in Section
10(c) of this Agreement, the parties agree that there is no adequate remedy at
law for such breach, and the Bank shall be entitled to injunctive relief
restraining Executive from such breach or threatened breach, but such relief
shall not be the exclusive remedy for a breach of this Agreement.  The parties
further agree that Executive, without limitation, may seek injunctive relief to
enforce the obligations of the Bank under this Agreement.

 
8

--------------------------------------------------------------------------------

 


17.          Successors and Assigns.


 
(a)
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Bank which shall acquire, directly or indirectly, by
merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Bank.



 
(b)
Since the Bank is contracting for the unique and personal skills of Executive,
Executive shall not assign or delegate his rights or duties under this Agreement
without first obtaining the written consent of the Bank.



18.          No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.


19.          Notices.  All notices, requests, demands and other communications
in connection with this Agreement shall be made in writing and shall be deemed
to have been given when delivered by hand or 48 hours after mailing at any
general or branch United States Post Office, by registered or certified mail,
postage prepaid, addressed to the Bank at their principal business offices and
to Executive at his home address as maintained in the records of the Bank.


20.          No Plan Created by this Agreement.  Executive and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act of 1974 (“ERISA”) or any other law or regulation, and each party
expressly waives any right to assert the contrary.  Any assertion in any
judicial or administrative filing, hearing, or process that an ERISA plan was
created by this Agreement shall be deemed a material breach of this Agreement by
the party making the assertion.


21.          Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.


22.          Applicable Law.  Except to the extent preempted by federal law, the
laws of the Commonwealth of Pennsylvania shall govern this Agreement in all
respects, whether as to its validity, construction, capacity, performance or
otherwise.


23.          Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any one provision shall not
affect the validity or enforceability of the other provision of this Agreement.


24.          Headings.  Headings contained in this Agreement are for convenience
of reference only.


25.          Entire Agreement.  This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.


26.          Required Provisions.  In the event any of the foregoing provisions
of this Agreement conflict with the terms of this Section 26, this Section 26
shall prevail.

 
9

--------------------------------------------------------------------------------

 


 
(a)
The Bank’s Board of Directors may terminate Executive’s employment at any time,
but any termination by the Bank’s Board of Directors, other than termination for
Cause, shall not prejudice Executive’s right to compensation or other benefits
under this Agreement.  Executive shall have no  right to receive compensation or
other benefits for any period after termination for Cause as defined in Section
11(d) of this Agreement.



 
(b)
If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1), the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may, in its
discretion:  (i) pay Executive all or part of the compensation withheld while
its contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of its obligations which were suspended.



 
(c)
If Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this contract shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.



 
(d)
If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.



 
(e)
All obligations of the Bank under this contract shall be terminated, except to
the extent determined that continuation of the contract is necessary for the
continued operation of the Bank:  (i) by the Director of the OTS (or his
designee), at the time the FDIC enters into an agreement to provide assistance
to or on behalf of the Bank under the authority contained in Section 13(c) of
the Federal Deposit Insurance Act, 12 U.S.C. Section 1823(c), or (ii) by the
Director of the OTS (or his designee) at the time the Director (or his designee)
approves a supervisory merger to resolve problems related to the operations of
the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition.  Any rights of the parties that have already vested, however,
shall not be affected by such action.



 
(f)
Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k) and 12
C.F.R. Section 545.121 and any rules and regulations promulgated thereunder.


 
10

--------------------------------------------------------------------------------

 


27.          Section 409A of the Code.


 
(a)
This Agreement is intended to comply with the requirements of Section 409A of
the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code.  If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed.  For purposes of Section
409A of the Code, all payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” (within the
meaning of such term under Section 409A of the Code), each payment made under
this Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs.  To the extent that any
payment provided for hereunder would be subject to additional tax under Section
409A of the Code, or would cause the administration of this Agreement to fail to
satisfy the requirements of Section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law, and any such
amount shall be payable in accordance with subsection (b) below.  In no event
shall Executive, directly or indirectly, designate the calendar year of payment.



 
(b)
If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 11(f)(ii) or 12(b) of this Agreement would be considered
deferred compensation under Section 409A of the Code, and, finally, if an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available (i.e., the “short-term deferral exception” under
Treasury Regulations Section 1.409A-1(b)(4) or the “separation pay exception”
under Treasury Section 1.409A-1(b)(9)(iii)), the Bank or the Company will make
the maximum severance payment possible in order to comply with an exception from
the six month requirement and make any remaining severance payment under Section
11(f)(ii) or 12(b) of this Agreement to Executive in a single lump sum without
interest on the first payroll date that occurs after the date that is six (6)
months after the date on which Executive separates from service.



 
(c)
If (x) under the terms of the applicable policy or policies for the insurance or
other benefits specified in Section 11(f)(ii) or 12(b) of this Agreement it is
not possible to continue coverage for Executive and his dependents, or (y) when
a separation from service occurs Executive is a “specified employee” within the
meaning of Section 409A of the Code, and if any of the continued insurance
coverage or other benefits specified in Section 11(f)(ii) or 12(b) of this
Agreement would be considered deferred compensation under Section 409A of the
Code, and, finally, if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available for that particular
insurance or other benefit, the Bank or the Company shall pay to Executive in a
single lump sum an amount in cash equal to the present value of the Bank’s
projected cost to maintain that particular insurance benefit (and associated
income tax gross-up benefit, if applicable) had Executive’s employment not
terminated, assuming continued coverage for 36 months.  The lump-sum payment
shall be made thirty (30) days after employment termination or, if Section 27(b)
of this Agreement applies, on the first payroll date that occurs after the date
that is six (6) months after the date on which Executive separates from service.



 
(d)
References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.


 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this amended and restated
Agreement on December 16, 2008.


ATTEST:
 
POLONIA BANK
     
/s/ Lynn Lucia
 
By:
/s/ Anthony J. Szuszczewicz
Witness
   
For the Entire Board of Directors
     
WITNESS:
 
EXECUTIVE
     
/s/ Lynn Lucia
 
By:
/s/ Paul D. Rutkowski
     
Paul D. Rutkowski


 
12

--------------------------------------------------------------------------------

 